 

Exhibit 10.1

 



FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”) to the Employment Agreement referenced
below is by and between Bio-Path Holdings, Inc., a Utah corporation (the
"Company"), and Peter H. Nielsen ("Executive"), to be effective as of March 26,
2014.

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated May, 2007 (the “Employment Agreement”), pursuant to which
Executive was employed as the President and Chief Executive Officer of the
Company; and

 

WHEREAS, the parties desire to amend the Employment Agreement, as set forth
below.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                  Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings for such terms that are set forth in the
Employment Agreement.

 

2.                  Section 4.2 of the Employment Agreement shall be deleted and
replaced in its entirety with the following:

 

   “4.2 Annual Incentive. Executive shall be eligible to receive an annual cash
performance bonus, the amounts and targets of which shall be determined by the
Compensation Committee of the Board of Directors of the Company.”

 

5.                  No Other Changes. Except as amended hereby, the Employment
Agreement shall be and remain in full force and effect

 

6.                  Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same document.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.

 

 



COMPANY: EXECUTIVE:             BIO-PATH HOLDINGS, INC.   PETER H. NIELSEN      
                By: /s/ Michael J. Garrison   /s/ Peter H. Nielsen   Name:
Michael J. Garrison   Peter H. Nielsen   Title: Chairman of Compensation        
Committee      



 

 

Page 2 of 2

 

